                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

KATHLEEN ARNETT,
                               Plaintiff,
v.

FOUR B CORP.,                                                   Case No. 4:20-cv-520
                               Defendant.



                                     NOTICE OF REMOVAL

       COMES NOW the defendant, Four B Corp., and pursuant to 28 U.S.C. §§ 1441 and 1446,

hereby remove the above-captioned and numbered cause to the United States District Court for

the Western District of Missouri. In support of said removal, Defendants state:

       1.       The First Amended Petition filed by plaintiff against defendant, Four B Corp., in

the Circuit Court of Jackson County, Missouri, is attached as Exhibit “A” hereto.

       2.       On behalf of the Defendant, the undersigned defense counsel agreed to accept

service of Plaintiff’s lawsuit by email. The undersigned counsel entered his appearance on behalf

of defendants on June 26, 2020, which constitutes acknowledgment of service of process. See

Exhibit “B” attached hereto. The instant Notice of Removal is therefore timely filed. In addition,

the undersigned counsel Answered Plaintiff’s First Amended Petition on behalf of defendants on

June 26, 2020. See Exhibit “C” attached hereto.

       3.       As stated in her First Amended Petition, plaintiff Arnett is an individual residing in

Kansas City, Jackson County, Missouri. Plaintiff’s First Amended Petition, Ex. “B”, at ¶ 1.

Defendant Four B Corp. is a Kansas corporation and is therefore considered a citizen of that state

under 28 U.S.C. § 1332(a).




            Case 4:20-cv-00520-FJG Document 1 Filed 06/26/20 Page 1 of 3
        4.       In addition to diversity of the parties, the $75,000 jurisdictional threshold set forth

in 28 U.S.C. § 1332(a) appears to be met. Although Plaintiff’s First Amended Petition does not

set forth a specific damage prayer, Plaintiff alleges that as a result of the subject incident she

incurred “injuries, disabilities and infirmities and damages are permanent, painful and

progressive”. (First Amended Petition, Exhibit “A”).

        5.       This Court has jurisdiction over the matter pursuant to 28 U.S.C. § 1332(a),

Diversity of Citizenship, and pursuant to 28 U.S.C. § 1446 because removal has been timely

made.

        WHEREFORE defendant Four B Corp. hereby removes this matter to the United States

District Court for the Western District of Missouri.



                                                Respectfully submitted,

                                                LUDER & WEIST, LLC

                                                By: /s/ Robert J. Luder
                                                    Robert J. Luder         MO#42926
                                                                    nd
                                                    7400 West 132 Street, Suite 110
                                                    Overland Park, KS 66213
                                                    (913) 491-9300
                                                    (913) 491-9323 - facsimile
                                                    bluder@lwlawkc.com
                                                ATTORNEYS FOR DEFENDANT
                                                FOUR B CORP.




                                                    2

             Case 4:20-cv-00520-FJG Document 1 Filed 06/26/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 26th day of June, 2020, I caused to be electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system and sent notification of such
filing to the following:

James Manning, Esq.
JAMES MANNING, PC
2502 West Mechanic Street
Harrisonville, MO 64701
Ph: 816-380-3331
Fax: 816-887-5757
james@jamesmanninglaw.com

Phillip S. Smith, Esq.
PHILLIP S. SMITH, PC
1660 City Center Square
1100 Main Street
Kansas City, MO 64105
Ph: 816-471-4747
Fax: 816-471-4949
Phillip.smith@sbcglobal.net
ATTORNEYS FOR PLAINTIFF

                                                      /s/ Robert J. Luder
                                                      Attorney




                                                  3

          Case 4:20-cv-00520-FJG Document 1 Filed 06/26/20 Page 3 of 3
